Case 1:18-cv-05680-LDH-SJB Document 80-6 Filed 12/29/20 Page 1 of 7 PageID #: 890




            EXHIBIT 6
Case 1:18-cv-05680-LDH-SJB Document 80-6 Filed 12/29/20 Page 2 of 7 PageID #: 891




  From: Nicholas E. Lewis <nlewis@nmllplaw.com>
  Sent: Tuesday, December 29, 2020 3:31 PM
  To: Joshua Matz <jmatz@kaplanhecker.com>; Martha E. Fitzgerald
  <mfitzgerald@kaplanhecker.com>
  Subject: Letter

   EXTERNAL SENDER
  Dear Joshua

  See attached. I have summarized my understanding of the few actual disputes we have on page five.


  Nick




  Nicholas E. Lewis
  363 Seventh Avenue, 5th Floor
  New York, NY 10001-3904
  212.736.4500       •   212.736.2260 fax
  nmllplaw.com

  NOTICE: This communication may contain privileged or other confidential information. If you have
  received it in error, please advise the sender by reply email and immediately delete the message and any
  attachments without copying or disclosing the contents.
Case 1:18-cv-05680-LDH-SJB Document 80-6 Filed 12/29/20 Page 3 of 7 PageID #: 892

                                               Ira S. Nesenoff                        Barbara H. Trapasso         Philip A. Byler
                                               Andrew T. Miltenberg                   Tara J. Davis               Senior Litigation Counsel
                                               ______________________________
                                                                                      Diana R. Warshow            Rebecca C. Nunberg
                                               Stuart Bernstein                       Gabrielle M. Vinci          Counsel
                                                                                      Kara L. Gorycki             Jeffrey S. Berkowitz
  ATTORNEYS AT LAW
  ___________________________                                                         Cindy A. Singh              Counsel
                                                                                      Nicholas E. Lewis           Marybeth Sydor
  nmllplaw.com                                                                        Adrienne D. Levy            Title IX Consultant
                                                                                      Ryaan Nizam
                                                                                      Regina M. Federico


                                                                                     December 29, 2020

 VIA EMAIL
 Joshua Matz, Esq.
 Kaplan Heckler & Fink LLP
 jmatz@kaplanhecker.com

                          Re:      Elliott v. Donegan, et al., No.: 1:18-cv-05680-LDH-SJB

 Dear Joshua,

         I write to supplement our prior correspondence and conversations regarding the proper scope of
 inquiry into Ms. Donegan's affirmative defense of immunity under §230 of the ("CDA'') .

          As discussed often, Plaintiff disagrees with Defendant 's attempts to artificially narrow the
 appropriate scope of the forthcoming deposition in order to avoid questioning that would reveal facts that
 prevent her from meeting her burden for immunity under the CDA. Ms. Donegan maintains the scope of
 the narrowly tailored discovery contemplated by Judge DeArcy Hall in the Court's June 30, 2020
 Memorandum and Order (ECF 65, the "Opinion" or "Op."). Defendant has posited the instant inquiry is
 limited to only four issues: (1) whether Defendant personally fabricated and entered the statements
 regarding Plaintiff; (2) whether Defendant published another's statements about Mr. Plaintiff that were "not
 provided to [her] for use on the Internet"; (3) whether Defendant published another's statements about
 Plaintiff and in so doing "materially contributed to the allegedly defamatory meaning"; and (4) whether
 Defendant "specifically encouraged" the unlawful content about Plaintiff. Plaintiff understands, and agrees,
 these four issues are sections in which Judge DeArcy Hall explained Defendant 's conduct, as alleged, would
 disqualify her from CDA immunity. We submit your treatment of the Court's list as an exhaustive one
 amounts to an unjust restriction on the subject inquiry.

          Judge DeArcy Hall also clarified; the focus of the inquiry is on whether Defendant "materially
 contributed to the allegedly defamatory meaning-which is the very fact on which CDA immunity turns. "
 Op. at *20 citing Fed. Trade Comm 'n v. LeadClick Media, LLC, 838 F.3d 158, 174 (2d Cir. 2016). Plaintiff
 submits the scope of Defendant's deposition should be into any conduct engaged in by Ms. Donegan that
 materially contributed to the defamation of Plaintiff. The "key fact not known to the Court at this juncture,"
 is, again, whether Ms. Donegan materially contributed to the defamatory meaning at issue. Id.

          The Opinion authorizes discovery on at least two broad, yet interrelated, explorations of
 Defendant's conduct, in general, with respect to the List: (1) whether Defendant materially contributed to
 the alleged defamatory meaning (Id.) and (2) whether Defendant "specifically encouraged" the posting of
 unlawful content on the List (Op. at 19-20). The aforementioned areas submitted by Plaintiff would include
 relevant evidence of Defendant's conduct in contributing to the List, in general, and warrants broader
 examination. Defendant takes the position that the only conduct that would be relevant for this examination
 would be Defendant's conduct pertaining to Plaintiff's entry, only. Plaintiff submits the Opinion, relevant

  NEW YORK            |   363 Seventh Avenue          |   5th Floor       |     New York, NY 10001   |   T: 212.736.4500   |   F: 212.736.2260

  BOSTON              |   101 Federal Street          |   19th Floor      |     Boston, MA 02110     |   T: 617.209.2188
Case 1:18-cv-05680-LDH-SJB Document 80-6 Filed 12/29/20 Page 4 of 7 PageID #: 893

 IMILTENBERG
   ES ENOFF&
                          LLJ'

 ATTORNEYS AT L AW



 jurisprudence and the relevant facts already known to the parties support a broader, yet still narrowly
 tailored, review of Defendant 's conduct regarding the List, in general. This conduct, along with the totality
 of the circumstances in which the conduct was performed, are relevant avenues for exploration to determine
 if Defendant developed unlawful content during the relevant time period.1

 Material Contribution: Defendant's Development of Unlawful Content, in whole or in part

          An appropriate examination must permit any and all questions that may reveal whether Defendant
 qualifies as an "information content provider" under 47 U.S.C. § 230(f)(3). Despite Defendant's matter-
 of-fact breakdown of the issues for narrowly tailored discovery, Plaintiff agrees with the Court's assertion
 that this inquiry, determining what constitutes the development of information, is a stickier task. Op. at 19.
 The Court noted, "[O]ne is responsible for the 'development' of information when [she] engages in an act
 beyond the normal functions of a publisher (such as deciding to publish, withdraw or modify third-party
 content) that changes the meaning and pu rpose of content." Id. citing Ascentive, LLC v. Opinion Corp.,
 842 F.Supp.2d 450, 474 (E.D.N.Y. 2011) (citing Roomates.com, 521 F.3d at 1163).

          In Ascentive, LLC, this Honorable Court also referenced the lack of clarity provided by the CDA
 in determining what makes a party responsible for content development and further noted courts will often
 look to the totality of the circumstances in making this assessment. Ascentive, LLC, 842 F. Supp. 2d at 474
 citing, e.g., Roomates.com, 521 F.3d at 1169 (quotation omitted); Doe v. City of New York, 583 F.Supp.2d
 444, 448 (S.D.N.Y. 2008) ( "When [the defendant] Tefft attached his own commentary to his listserv, he
 ceased to be a passive host of third-party information [and] Section 230(c)(1) would not immunize
 defendants with respect to any information they developed or created entirely by themselves."). A review
 of the totality of the circumstances would therefore be warranted here. Defendant could not be treated as a
 passive, neutral host of third-party information if she, for example, attached her own commentary to the
 List or within communications containing links to the List.

         The appropriate examination is, again, whether Defendant "assisted in the development of what
 made the content unlawful " Op. at 19 citing LeadClick 838 F.3d at 174. Plaintiff submits Defendant's
 conduct in contributing to the List, in general, should be deemed relevant for this inquiry. As we have
 shared previously, we believe a recent case from the Third Circuit, while not binding here, contains sound
 reasoning as to the proper scope of discovery for this matter. In Pace v. Baker-White, 432 F. Supp. 3d 495
 (E.D. Penn. 2020), the defendants created a website called the Plain View Project. The defendants dug up
 thousands of statements by police officers that appeared to endorse violence, racism, and bigotry, and
 reposted them on a website to expose the police officers. A police officer sued the website for defamation,
 alleging that "Defendants' publication of his name and comment implied that he is an officer who endorses
 violence, racism, and bigotry and who undermines public trust in the police by acting on those biases." Id.
 at 500. In Pace, the defendants argued that the CDA granted them immunity because they were only
 reposting content created by "another information content provider"- namely, the plaintiff police officer

 1
   The relevant time period for examination of Ms. Donegan's conduct should include the time up until the List was
 deleted, and accessible by third parties, which is alleged to be approximately a 12-hour period from October 11,
 2017 to October 12, 2017. Nonetheless, the parties agree the time period the List was active is clearly relevant.
 Plaintiff also submits the time between Defendant's conceiving of the List and posting it online would be a relevant
 time for inquiry , particularly any communications Defendant had in furtherance of the List' s creation . The parties
 did agree, for document production purposes, to start the relevant time period on October 1, 2017, and I believe the
 time period before the List' s posting from the time Ms. Donegan conceived of the List would be relevant.
 Moreover, although it is Defendant's conduct during the relevant time period that is at issue, s ubsequent
 correspondence between Defendant and third parties or her personal writings could describe or shed light on her
 conduct during that time period. Questions regarding the relevant time period, as well as subsequent correspondence
 and writings discussing same, some of which were produced, would be appropriate.

                                                           2
Case 1:18-cv-05680-LDH-SJB Document 80-6 Filed 12/29/20 Page 5 of 7 PageID #: 894

 IMILTENBERG
   ES ENOFF&
                           LLJ'

 ATTORNEYS AT L AW



 himself. The plaintiff responded, in essence, that the defendants helped develop the content by providing
 "a framing narrative" through the website's homepage, disclaimer, and "About" tab. Id. at 507. The court
 denied defendants' claim ofCDA immunity:

          In adding the framing narrative, Defendants did much more than merely
          " packaging and contextualizing [,]" structuring a website layout, increasing
          content's prominence, or selecting what to publish. . . .

          Here, the PVP website was not a "typical Internet bulletin board[,]" neutrally
          facilitating the sharing of harmful content. See Accusearch, 570 F.3d at 1199. It
          was "much more than a passive transmitter." See Roommates, 521 F.3d at 1166.
          Defendants created the introductory narrative on the PVP website thereby making
          a material contribution to the creation of the allegedly defamatory content, and are
          therefore "responsible ... for the creation or development of information" at the
          core of this lawsuit. See 47 U.S.C. § 230(f)(3). Accordingly, they are not entitled
          to Section 230 immunity.

 Id. at 507 08.

          As Pace makes clear, the immunity question turns on the degree of Defendant's material
 contribution, responsibility for, and involvement in the publication of the defamatory content. The court's
 inquiry in Pace was obviously not limited to the sole individual entry regarding the plaintiff police officer.
 Rather, the court correctly analyzed the defendants' involvement in the overall web page and the overall
 narrative created by the website. In the instant matter, Defendant's conduct and statements with respect to
 the List as a whole are similarly relevant to her claim of immunity. Any conduct taken by Defendant, in
 which she provided the "framing narrative" through which Plaintiff's defamation was viewed should be
 appropriate grounds for inquiry here.

          The aforementioned case law provides for a wide range of relevant potential conduct by Defendant
 that warrants, at a minimum, exploration at a deposition in this narrowly tailored discovery process to
 ascertain whether she qualifies as an information content provider. Defendant's conduct in developing the
 List, in whole or in part, should be fair game. Plaintiff submits, he should be permitted to inquire into the
 following: (1) Defendant's communications about the List, in general, until the time the List was no longer
 accessible by third parties; (2) Defendant 's conduct in creating the List, including the selection of criteria
 to be used in the List, plans with others regarding the creation of the List and whether Defendant shared
 responsibilities and/or delegated to these individuals; (3) Defendant's conduct in disseminating the List to
 others, including the manner in which the List was circulated and promoted, the medium(s) utilized to
 circulate the List, how Defendant chose the individuals she sent the List to and any comments or
 solicitations she sent to said individuals whether as instructions, encouragement or otherwise; (4)
 Defendant's own contributions to the List, including allegations she input and any comments made in regard
 to same in communications about, or containing access to the List; (5) Defendant's conduct in editing,
 organizing, categorizing or supplementing other individuals' contributions to the List, in general2; (6)
 Defendant's conduct in accessing and managing the List, including how she assisted others in contributing
 to the List, maintaining their anonymity, switching from private to public and the length of time the List

 2
   I know your position that the categorizing of information, including highlighting or annotating Plaintiff's entry is
 not a permissible line of inquiry for the depositions. Plaintiff understands the Court held the categorizing of
 information, without more, does not amount to development of content. Op. at 25. We submits, however, that
 this would still be a relevant topic of brief inquiry at deposition. Defendant certainly engaged in more conduct
                                                                                                            JI



 which can be considered along with categorization to determine her status an information content provider.

                                                            3
Case 1:18-cv-05680-LDH-SJB Document 80-6 Filed 12/29/20 Page 6 of 7 PageID #: 895

 IMILTENBERG
   ES ENOFF&
                        LLJ'

 ATTORNEYS AT L AW



 was active to the best of her recollection; (7) Defendant 's comments about the List, made either within the
 List, or transmitted in communications with the List; and, of course, (8) the four types of conduct Defendant
 aims to limit this inquiry to, as described above.

 Specific Encouragement of Unlawful Content

         Defendant would also forfeit her CDA immunity if through her website's design, or its headers, or
 through her personal communications with other people, or, otherwise, she 'specifically encourage[ d]' the
 posting of the unlawful content. Op. at 21 citing LeadClick 838 F.3d at 174. As the Court noted, "The full
 contours of Defendant's conduct during the approximately 12 hour period during which her Google
 spreadsheet was online are unknown at this juncture ." Id. Defendant submits the inquiry should be limited
 to Defendant's encouragement of posting to Plaintiffs entry only, but this is, again, an unwarranted
 narrowing of the permissible inquiry into relevant subject matter. Judge DeArcy Hall does not limit the
 inquiry to Plaintiffs entry, only, for specific enc ouragement. Specific encouragement, in general, is
 particularly relevant here, given the fact Defendant affirms that she does not know who posted the
 defamatory content to Plaintiff 's entry. See Donegan Aff., Para 27. In that case, anyone she sent the List
 to with encouragement or solicitation to post, could have been the person who defamed Plaintiff. The
 communication that encouraged their contribution would certainly be relevant to the CDA immunity
 inquiry. Defendant's lack of recollection, combined with her deletion of the majority of relevant
 communications, should provide Plaintiff with more leeway for this inquiry, not less.

          Plaintiff should be permitted to question Defendant on the following topics regarding her specific
 encouragement: (1) Defendant's communications with anyone in which she encourages, solicits or
 otherwise assists an individual to post to the List, in general, including the specific language used to
 encourage, solicit or assist others; (2) the manner in which Defendant circulated the list, including the
 instructions or comments which accompanied the List; (3) in addition to the substance of the encouragement
 and solicitation, the timing and frequency of these solicitations; (4) whether Defendant participated in the
 specific encouragement with others, including any plans or communications with other individuals who
 assisted with the creation, circulation and/or promotion of the List.

 Defendant's Deletion of Relevant Information

          Plaintiff submits he should be permitted to question Defendant on her deletion of relevant
 information relevant to spoliation. Defendant admits she deleted the subject Google spreadsheet from her
 personal Google account. Donegan Aff., Para. 7. Defendant also admits she deleted communications
 regarding the List that she sent or received. Donegan Aff., Para 21. While Defendant states she did so to
 protect the privacy of those who communicated with her, Plaintiff submits this is a credibility issue and the
 deletion of relevant documents should amount to spoliation under Rule 37(e). At a minimum, Plaintiff
 submits he should be able to question Defendant on her deletion of the relevant documents to further clarify
 her conduct, mind state and motivation in deleting said information. The spoliation would certainly be
 relevant to her CDA immunity defense. Plaintiff would seek spoliation sanctions in accordance with Rule
 37 and the Court's inherent power to cure the prejudice caused by Defendant's deletion. The duty to
 preserve evidence attaches "when the party has notice the evidence is relevant to litigation or when a party
 should have known that evidence may be relevant to future litigation." Zubulake v. UBS Warburg LLC,
 220 F.R.D. 212, 216 (S.D.N.Y. 2003). The parties dispute whether Defendant had a duty to preserve
 evidence when she deleted the evidence. There is evidence to support Plaintiffs position that Defendant
 knew, or at least had reason to know, there would be future litigation for her role in creating the List.
 Plaintiff should be able to question Ms. Donegan regarding same.




                                                      4
Case 1:18-cv-05680-LDH-SJB Document 80-6 Filed 12/29/20 Page 7 of 7 PageID #: 896

 IMILTENBERG
   ES ENOFF&
                         LLJ'

 ATTORNEYS AT L AW



 The Parties' Disputes as to Appropriate Scope of Inquiry

         Despite the aforementioned positions of the parties, it appears our disputes regarding the scope of
 the narrowly tailored discovery and questions Ms. Donegan should answer can be summed up by the
 following list of disputes:

     1.    Plaintiff 's position that Defendant's contributions to the List and communications about the List
          during the relevant time period, as well as her communications and writings in which she describes
          said involvement with the List during the relevant time period-whether related to Plaintiffs entry
          or not are appropriate topics for questioning.

     2.    Plainti ff s position that ANY encouragement or solicitation of third parties by Defendant would
          be relevant for her CDA immunity, particularly given Defendant' s affirmation that she does not
          know who contributed to Plaintiffs entry. Defendant submits appropriate questions would
          generally be limited to whether Defendant solicited defamatory or otherwise illegal content.

     3.    Plaintiffs position is Defendant Donegan's specific contributions to the List , in general.
          Defendant would limit the inquiry to Defendant's contributions to Plaintiffs entry only. Plaintiff
          submits communications that Defendant sent or received about allegations of sexual harassment,
          abuse or assault, within the List would be appropriate, but Plaintiff would agree to a process to
          protect the identity of senders in accordance with currently effective confidentiality orders.
          Plaintiff would not inquire as to communications about sexual harassment, abuse or assault
          unrelated to the List, or Ms. Donegan's own experiences, if any.

     4.    Plaintiffs position that any communication Defendant Donegan had regarding the List, during the
          relevant time period, would be appropriate. Defendant disagrees due to privacy concerns, and
          submits the inquiry is not relevant nor proportionate to the needs of the case.

     5.    Plaintiff submits Donegan's knowledge of the veracity of published statements, and
          communications regarding their credibility, would be relevant for this inquiry. Defendant
          disagrees.

     6.    Plaintiff submits questions regarding Donegan's highlighting or categorizing of allegations in the
          List are relevant line of inquiry, even though the Court suggested such categorization without more
          would not affect Defendant's CDA immunity. Defendant's position is those lines of questioning
          are prohibited as "law of the case."

     7.    Plaintiff submits questions regarding Donegan' s deletion of information is relevant and pertains to
          spoliation of evidence by Defendant. Defendant denies there was spoliation and thus any questions
          should not be answered.


                                                            Very truly yours,


                                                            By:     /s/ N.E. Lewis
                                                                    Nicholas Lewis, Esq.
                                                                    Nesenoff & Miltenberg LLP




                                                       5
